Citation Nr: 1442321	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  05-06 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972, including service in Vietnam from June 5 to December 19, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board, which in pertinent part in February 2011 and August 2012 remanded the issues of whether new and material evidence has been received to reopen a claim for service connection for a lung disability for further development.  Subsequently in an August 2013 decision the Board reopened the previously denied claim for a lung disability and remanded it to the RO for further development.  Thereafter after the case was returned to the Board the Board determined that further development was still necessary and in April 2014 requested an outside medical opinion.  In June 2014 the response to the request for an outside medical opinion was obtained by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that the development of this matter continues to be inadequate, with continued deficiencies in the medical opinions obtained, as pointed out by the Veteran's representative in a July 2014 brief.  When VA undertakes to examine a Veteran, VA is obligated to ensure that the examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Without an adequate examination, the Board lacks the evidence necessary to adjudicate the Veteran's claim.  See Bowling v. Principi, 5 Vet. App. 1, 12 (2001) and 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The June 2014 outside medical opinion provided is inadequate because the medical examiner did not adequately explain why he could not provide an opinion, and the basis of this conclusion is not apparent from the record. See Jones v. Shinseki, 23 Vet. App. 382 (2010) (a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity).  

Specifically the examiner stated that he could not make a definitive diagnosis without reviewing "actual pulmonary function tests," and failed to address the fact that the Veteran's C-File clearly shows a history of a lung disease, with a diagnosis of chronic obstructive pulmonary disease (COPD).  He further stated that he could not come to a conclusion regarding nexus, onset of the Veteran's COPD, or any connection to herbicides because "the necessary details are lacking in the documents provided," but failed to provide any information regarding what information would be required for him to come to a conclusion.  Therefore additional examination is necessary to remedy the ambiguities manifested in this opinion.  Because the June 2014 examiner stated that additional testing is necessary, the Veteran should be scheduled for additional examination rather than simply obtaining a medical opinion.  

As previously pointed out in the August 2013 remand, the Veteran's lung disorder is a longstanding disability that has been treated since the 1970s, shortly after the Veteran's discharge from the military.  In this regard, the Board notes that chest x-rays dated in April and February 1977 indicated pleural disease, most probably scarring, and infiltrates consistent with pneumonia and possible pulmonary infarction.  There was also indications of pulmonary fibrosis, fibrocalcified granuloma and some atelectasis in both lower lungs.  Pleural thickening was seen in both lower lungs.  Since that time the Veteran has been diagnosed with chronic obstructive pulmonary disease and has been treated with oxygen.  The June 2014 examiner failed to address this evidence when stating that a definitive diagnosis and or etiology opinion could not be made, and on remand such evidence must be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination which must be conducted by a physician who specializes in respiratory disorders for the purpose of determining whether the Veteran has a lung condition that is related to the Veteran's military service.  The claims file (which is in an electronic format) must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include PFT's, chest X-rays or CT scans.  Following review of the evidence and examination the examiner is specifically requested to offer an opinion as to the following:  

(a) Does the Veteran have a currently diagnosed lung disability? If so, state the diagnosis or diagnoses.  

(b) If the examiner finds that the Veteran has a current lung disability, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service, to include exposure to Agent Orange?  In this regard, the examiner must comment on the Veteran's service and post-service medical treatment records and the x-rays indicating lung conditions as early as 1977.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology. The rationale for any opinion offered should be provided. If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.  If the examiner agrees with the June 2014 examiner's statement that an opinion cannot be provided due to a lack of the necessary "details" (evidence) in the documentation thus far provided, the examiner must clarify what details (evidence) would be necessary to be provided in order to provide an opinion.  

2.  If the examiner in the above directed examination clarifies that additional evidence is necessary in order to provide an etiology opinion regarding the Veteran's lung disorder, the RO should take steps to obtain such additional evidence.  If it is unable to obtain such evidence the RO should explain the steps taken in its attempts to obtain such evidence.  

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
	(CONTINUED ON NEXT PAGE)


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



